NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued April 24, 2012
                                    Decided May 2, 2012

                                            Before

                             WILLIAM J. BAUER, Circuit Judge 

                             MICHAEL S. KANNE, Circuit Judge 

                             DAVID F. HAMILTON, Circuit Judge

No. 11‐3107

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 3:10‐cr‐30236‐DRH‐1

ROBERT BROOKS, JR.,                                David R. Herndon,
     Defendant‐Appellant.                               Chief Judge.

                                          O R D E R

       Robert Brooks pleaded guilty to possession of a firearm by a felon, 18 U.S.C. § 922(g)(1).
The district court counted three prior convictions for violent felonies and thus sentenced Brooks
under the Armed Career Criminal Act, id. § 924(e), to the statutory minimum of 180 months’
imprisonment.  Brooks argues that the district court erred by including in that total an Illinois
conviction for burglary and a Tennessee conviction for possession of a deadly weapon. We
affirm the judgment. 

       While conducting a traffic stop in East St. Louis, Illinois, police officers saw Brooks
happen by, spot the officers, and quickly walk away.  An officer watched as Brooks paused
momentarily to place an object that looked like a handgun on the ground near a fence.  After
chasing and detaining Brooks, the officers went to the spot where he had dropped the object
and found a 9mm pistol with an obliterated serial number.
No. 11‐3107                                                                                      Page 2


         After  Brooks  pleaded  guilty,  a  probation  officer  prepared  a  presentence  report
recommending  that  he  be  classified  as  an  armed  career  criminal.    The  ACCA  mandates
imprisonment of 15 years to life for defendants who violate § 922(g)(1) after incurring three
prior convictions for a violent felony or serious drug offense.  See 18 U.S.C. § 924(e)(1).  The
probation officer counted three qualifying convictions, all for violent felonies: a 1979 conviction
in Illinois for burglary, a 1984 conviction in Illinois for armed robbery, and a 2005 conviction
in  Tennessee  for  possession  of  a  deadly  weapon  “with  the  intent  to  employ  it  during  the
commission of . . . any offense not defined as a dangerous offense” (the underlying crime, for
which Brooks also was convicted, was felonious possession of marijuana with intent to sell or
deliver).  A “violent felony” is one that “has as an element the use, attempted use, or threatened
use of physical force against the person of another” or “is burglary, arson, or extortion, involves
use  of  explosives,  or  otherwise  involves  conduct  that  presents  a  serious  potential  risk  of
physical injury to another.”  Id. § 924(e)(2)(B). 

          The probation officer assigned Brooks a base offense level of 33 as an armed career
criminal, see U.S.S.G. § 4B1.4(b)(3)(B), and subtracted 3 levels for acceptance of responsibility,
see id. § 3E1.1, resulting in a total offense level of 30. Brooks’s criminal history score would have
been  Category  III,  but  his  status  as  an  armed  career  criminal  moved  him  to  Category  IV,
see U.S.S.G. § 4B1.4(c)(3).  The total offense level of 30 and Category IV criminal history yielded
a guidelines imprisonment range of 135 to 168 months.  But the 15‐year statutory minimum
trumped that range. See U.S.S.G. § 5G1.1(b). 

        Brooks objected to the presentence report, arguing that his Illinois burglary conviction
and his Tennessee conviction for possession of a deadly weapon are not violent felonies under
§ 924(e)(2).  Brooks asserted that the burglary does not constitute a violent felony because, he
says, the state court made a finding at sentencing that his criminal conduct in breaking into
a  building  “neither  caused  nor  threatened  serious  physical  harm  to  another.”    As  for  his
Tennessee conviction, Brooks noted that during a traffic stop he was sitting beside three pounds
of marijuana in the back seat with two handguns behind the seat; he asserted that the guns had
not  been  readily  accessible  and  thus  the  risk  of  physical  injury  to  another  person  was  not
substantial.    The  government  disagreed,  asserting  that  Brooks  had  been  charged  with
burglarizing a building, which is a violent felony regardless of his conduct in carrying out the
burglary.    The  government  also  asserted  that  the  Tennessee  gun  crime,  because  it  was
committed in connection with the felony possession of marijuana with intent to sell or deliver,
presented a serious potential risk of injury to another and therefore was a violent felony under
the residual clause of § 924(e)(2)(B)(ii).

        Brooks  reiterated  his  objections  at  the  sentencing  hearing,  though  he  essentially
conceded that his objection to counting the burglary was foreclosed by precedent.  The district
court sided with the probation officer and the government.  “Burglary,” the court stated, is an
enumerated crime in the ACCA and a violent felony within the meaning of the statute.  (Id.
No. 11‐3107                                                                                           Page 3


at 6.)  The court also concluded that the Tennessee offense is a violent felony under the residual
clause of the ACCA, reasoning that possession of a weapon in connection with drug trafficking
creates a serious risk of harm. 

        On appeal, Brooks argues that the district court erred in classifying his Illinois burglary
and his Tennessee gun crime as violent felonies.  Courts generally use a categorical approach
to determine whether an offense is a violent felony under the ACCA, examining only the fact
of conviction and the statutory elements.  See Sykes v. United States, 131 S. Ct. 2267, 2272 (2011);
Hampton, 2012 WL 1008932, at *7.  But if a statute criminalizes both conduct that would qualify
as a violent felony and conduct that would not, and if the statute is “divisible”—meaning it
“expressly identifies several ways in which a violation may occur,” United States v. Woods, 576
F.3d 400, 406 (7th Cir. 2009)—then we use a modified categorical approach.  United States v.
Dismuke, 593 F.3d 582, 589 (7th Cir. 2010); Woods, 576 F.3d at 404.  Under this approach we
expand our inquiry to “the terms of the charging document, the terms of a plea agreement or
transcript of colloquy between judge and defendant in which the factual basis for the plea was
confirmed  by  the  defendant,  or  to  some  comparable  judicial  record  of  this  information.” 
Shepard v. United States, 544 U.S. 13, 26 (2005); see Dismuke, 593 F.3d at 589.  Even this inquiry,
however,  is  intended  only  to  determine  the  nature  of  the  conviction,  not  the  underlying
conduct.  See Dismuke, 593 F.3d at 589; Woods, 576 F.3d at 405–06. 

         Brooks first contends that his conviction for burglary, see ILL. REV. STAT., ch. 38, § 19‐1
(1979), is not a violent felony for the purposes of the ACCA.  We disagree.  Burglary is an
enumerated offense under the ACCA, 18 U.S.C. § 924(e)(2)(B)(ii), but a burglary is a violent
felony  only  if  it  is  a  “generic  burglary,”  that  is,  the  unlawful  entry  into  a  building  or
other enclosed structure with the intent to commit a crime.  Shepard, 544 U.S. at 16–17; Taylor
v.  United  States,  495  U.S.  575,  598–99  (1990);  United  States  v.  King,  643  F.3d  1003,  1005  (7th
Cir.  2011).  If  a  state’s  statute  defines  burglary  more  broadly  (“nongeneric  burglary”)  by
criminalizing the unlawful entry of not only structures but also conveyances such as boats or
cars,  the  modified  categorical  approach  applies.    Shepard,  544  U.S.  at  17;  United  States  v.
Thornton, 463 F.3d 693, 701–02 (7th Cir. 2006).

        In 1979, Illinois had a nongeneric burglary statute, criminalizing unlawful entries into
homes,  watercraft,  aircraft,  and  motor  vehicles,  see  ILL.  REV.  STAT.,  ch.  38,  §  19‐1  (1979);
Thornton, 463 F.3d at 701, so we apply the modified categorical approach.  Brooks does not
dispute that he pleaded guilty to unlawfully entering a building with the intent to commit a
crime,  and  the  burglary  of  a  building  is  a  generic  burglary  and  per  se  a  violent  felony. 
See Taylor, 495 U.S. at 599; Stallings v. United States, 536 F.3d 624, 626–27 n.1 (7th Cir. 2008).

       Brooks asserts, though, that the district court failed to consider a document—the state
judge’s finding in the 1979 sentencing order that he did not cause or threaten physical harm
during the burglary—which, he argues, illustrates that his particular crime was not violent.
No. 11‐3107                                                                                    Page 4


Brooks misunderstands the modified categorical approach.  Courts do not analyze judicial
findings  on  the  defendant’s  actual  conduct,  but  look  to  the  charging  document  and  other
portions  of  the  judicial  record  only  to  determine  whether  the  elements  of  the  defendant’s
offense constitute a violent felony.  See Dismuke, 593 F.3d at 589; Woods, 576 F.3d at 405–06.

        Brooks also argues that the district court should not have counted as an ACCA predicate
his 2005 conviction under a Tennessee statute making it a felony to possess a “deadly weapon
with the intent to employ it during the commission of, attempt to commit, or escape from any
offense not defined as a dangerous offense.”  TENN. CODE ANN. § 39‐17‐1307(d)(2) (2005).  This
statute does not include the use of physical force as an element, nor is it an enumerated crime
under the ACCA.  Thus, we consider whether the offense falls within the residual clause of the
ACCA. See 18 U.S.C. § 924(e)(2)(B)(ii); Dismuke, 593 F.3d at 589.  To qualify as a violent felony
under the residual clause, an offense must “(1) present a serious potential risk of physical injury
similar in degree to the enumerated crimes of burglary, arson, extortion, or crimes involving
the use of explosives; and (2) involve the same or similar kind of ‘purposeful, violent, and
aggressive’ conduct” as those crimes.  Dismuke, 593 F.3d at 591; see Sykes, 131 S. Ct. at 2273;
Begay v. United States, 553 U.S. 137, 142–43 (2008); James v. United States, 550 U.S. 192, 203 (2007). 

        The  government  states  that  §  39‐17‐1307(d)(2)  is  a  divisible  statute  that  should  be
analyzed using the modified categorical approach, and characterizes the conviction as one for
“possessing a firearm during the commission of a drug trafficking offense.”  Brooks argues, in
contrast, that § 39‐17‐1307(d)(2) is not divisible because it does not expressly list subcategories
of offensive conduct.

        On similar facts we applied the modified categorical approach to a defendant’s prior
conviction in Illinois for armed violence and concluded that it was a violent felony under the
residual clause of the ACCA. United States v. Fife, 624 F.3d 441, 446–49 (7th Cir. 2010).  Illinois
law provides that “[a] person commits armed violence when, while armed with a dangerous
weapon, he commits any felony defined by Illinois Law.”  720 ILCS 5/33A‐2; Fife, 624 F.3d at
444.  Like the Tennessee statute, the Illinois armed‐violence statute does not list subcategories
of offense conduct, but nevertheless we concluded that the statute is, in fact, divisible.  Fife, 624
F.3d at 446–47.  By using the phrase “commits any felony,” the statute “necessarily establishes
multiple modes of commission of the crime, dependent upon the underlying felony.” Id.  We
then identified the defendant’s underlying felony as possession with intent to deliver less than
one gram of cocaine, 720 ILCS 570/401(d).  Applying the modified categorical approach, we
evaluated  the  two  offenses  as  one  and,  noting  the  “violence  inexorably  linked  to  the  drug
trade,” concluded that the defendant’s prior conviction presented a serious potential risk of
physical injury and involved purposeful, violent, and aggressive conduct.  Fife, 624 F.3d at
447–49.  Thus, we concluded, the prior conviction was a violent felony under the residual clause
of the ACCA. Id. at 449.
No. 11‐3107                                                                                   Page 5


        Here,  we  similarly  conclude  that  the  Tennessee  statute  is  divisible  and,  thus,  the
modified categorical approach applies.  The language of the statute is analogous to the Illinois
armed  violence  statute  that  we  characterized  as  divisible  in  Fife,  as  they  both  reference
possession of a weapon and undefined underlying offenses.  Compare TENN. CODE ANN. § 39‐17‐
1307,  with  720  ILCS  5/33A‐2.    Applying  the  modified  categorical  approach,  we  examine
Brooks’s  conviction  in  the  context  of  his  underlying  offense—the  felonious  possession  of
marijuana with intent to sell or deliver—and conclude that the conviction constitutes a violent
felony. First, his crime presented a serious risk of physical injury.  As we stated in Fife, “[t]here
is no doubt, nor is it seriously contested, that the possession of cocaine with intent to deliver
while armed with a weapon presents a serious potential risk of physical injury similar in degree
to the enumerated crimes” of the ACCA. Fife, 624 F.3d at 447.  Turning to the second prong of
the residual clause analysis, we conclude that this offense involves the same or similar kind of
purposeful, violent, and aggressive conduct as the enumerated crimes.  The Tennessee statute
requires purposeful conduct, specifically that Brooks possessed a “deadly weapon with the
intent to employ it, ”TENN. CODE ANN. § 39‐17‐1307(d)(2); Fife, 624 F.3d at 448; Woods, 576 F.3d
at 408; State v. Armstrong, No. M2008‐02837‐CCA‐R3‐CD, 2010 WL 987207, at *7 (Tenn. Crim.
App. Mar. 18, 2010); State v. Bernard, No. E2005‐00852‐CCA‐R3‐CD, 2006 WL 1063687, at *5
(Tenn. Crim. App. Apr. 21, 2006).  And the “unmistakable connection between the illegal drug
trade and violence,” Fife, 624 F.3d at 449, means that Brooks’s possession of a weapon in the
commission  of  the  underlying  drug  offense  constituted  violent  and  aggressive  conduct.
See James v. United States, 550 U.S. 192, 209 (2007).
                                                                                         AFFIRMED.